Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 21, 2021

                                      No. 04-21-00312-CV

                       IN THE INTEREST OF K.S.G.H. AND K.R.H.,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-02157
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        Appellant B.H. appeals the trial court’s termination of his parental rights. Appellant
B.H.’s court-appointed attorney has filed a brief and motion to withdraw pursuant to Anders v.
California, 386 U.S. 738 (1967), in which she asserts there are no meritorious issues to raise on
appeal. We have held that in parental-termination appeals, a procedure akin to Anders is
necessary to best protect the statutory right to counsel on appeal, to provide a procedural
mechanism for counsel to fulfill her ethical obligations, to assist the court in deciding appeals,
and to provide consistent procedures for all indigent litigants. In re R.R., No. 04-03-00096-CV,
2003 WL 21157944, at *4 (Tex. App.—San Antonio 2003, no pet.); see In re P.M., 520 S.W.3d
24, 27 n.10 (Tex. 2016) (per curiam) (applying Anders procedures in appeal from order
terminating parental rights). In compliance with the procedure set out in Anders, appellant’s
attorney has shown that she sent a letter to appellant, which explained his right to review the
record and file a pro se brief. See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
A.L.H., No. 04-18-00153-CV, 2018 WL 3861695, at *2 (Tex. App.—San Antonio Aug. 15,
2018, no pet.); In re R.R., 2003 WL 21157944, at *4. In the letter to appellant, counsel stated that
she had enclosed copies of the brief and motion to withdraw. See Kelly, 436 S.W.3d at 313; In re
A.L.H., 2018 WL 3861695, at *2; In re R.R., 2003 WL 21157944, at *4. Counsel’s letter also
advised appellant that if he wished to review the appellate record, he must file a motion in this
court. Counsel also enclosed a form motion for this purpose. See Kelly, 436 S.W.3d at 313; In re
A.L.H., 2018 WL 3861695, at *2; In re R.R., 2003 WL 21157944, at *4. Should appellant wish
to review the appellate record, he must file the motion within ten days of the date of this order.

       If appellant desires to file a pro se brief, we ORDER that he do so on or before
November 10, 2021. If appellant files a pro se brief, appellee may file a responsive brief no later
than twenty days after the date appellant’s pro se brief is filed in this court. We ORDER the
motion to withdraw, filed by appellant’s counsel, to be HELD IN ABEYANCE pending further
order of the court.
                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court